Exhibit 99.1 For Immediate Release SL Industries Announces 2012 Third Quarter Results MT. LAUREL, NEW JERSEY, November 06, 2012 SL INDUSTRIES, INC. (NYSE AMEX: SLI); (“SLI” or the “Company”) operating results for the third quarter and nine months ended September 30, 2012 are summarized in the following paragraphs. Please read the Company’s Form 10-Q, which can be found at www.slindustries.com, for a full discussion of the operating results. Net sales from continuing operations for the quarter ended September 30, 2012, were $50.9 million, down 2% compared with net sales from continuing operations for the quarter ended September 30, 2011 of $52.1 million. Income from continuing operations for the quarter ended September 30, 2012 was $2.9 million, or $0.69 per diluted share, compared to income from continuing operations of $2.5 million, or $0.55 per diluted share, for the quarter ended September 30, 2011. Included in income from continuing operations during the third quarter of 2012 was $0.9 million of restructuring costs, which was partially offset by a $0.3 million non-cash unrealized gain on foreign exchange contracts. Net income for the quarter ended September 30, 2012 was $2.4 million, or $0.58 per diluted share, compared to net income of $2.3 million, or $0.50 per diluted share, for the quarter ended September 30, 2011. Net income for the quarter ended September 30, 2012 included a net loss from discontinued operations of $0.5 million, or $0.11 per diluted share, compared to a net loss from discontinued operations of $0.3 million, or $0.05 per diluted share, for the third quarter 2011. The net losses from discontinued operations for the third quarter of 2012 and 2011 primarily related to after tax charges for environmental remediation and legal expenses related to environmental remediation. The Company generated Adjusted EBITDA of $5.3 million for the third quarter of 2012, as compared to $4.5 million for the same period in 2011, an increase of $0.8 million, or 18%. See “Note Regarding Use of Non-GP Financial Measurements” below for the definition of Adjusted EBITDA. For the nine months ended September 30, 2012, net sales from continuing operations were $149.1 million, down 7% compared with net sales from continuing operations for the nine months ended September 30, 2011 of $161.0 million. For the first nine months of 2012, net income from continuing operations was $5.7 million, or $1.30 per diluted share, compared to net income from continuing operations of $9.8 million, or $2.14 per diluted share, for the nine months ended September 30, 2011. Net income for the first nine months ended September 30, 2012 was $4.8 million, or $1.10 per diluted share, compared to net income of $9.9 million, or $2.17 per diluted share, for the first nine months ended September 30, 2011. Net income for the first nine months ended September 30, 2012 included a net loss from discontinued operations of $0.9 million, or $0.20 per diluted share, compared to net income from discontinued operations of $0.1 million, or $0.03 per diluted share, for the first nine months ended September 30, 2011. The net loss from discontinued operations for the first nine months of 2012 primarily related to after tax charges for environmental remediation and legal expenses. Net income from discontinued operations for the first nine months ended September 30, 2011 was generated by a $0.8 million non-cash gain from a tax settlement associated with the company’s German subsidiary, which was sold in January 2003, partially off-set by losses related to environmental remediation, net of tax. The Company generated Adjusted EBITDA of $13.3 million for the nine months ended 2012, as compared to $16.8 million for the same period in 2011, a decrease of $3.5 million, or 21%. See “Note Regarding Use of Non-GP Financial Measurements” below for the definition of Adjusted EBITDA. Financial Summary SUMMARY CONSOLIDATED BALANCE SHEETS September 30, December 31, (In thousands) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities $ $ Long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ 2 CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except per share amounts) Net sales $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Restructuring charges 0 0 Total cost and expenses Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 1 0 4 1 Interest expense (8 ) Other gain (loss), net 0 0 Fire related gain 0 0 0 Income from continuing operations before income taxes Income tax provision Income from continuing operations (Loss) income from discontinued operations, net of tax ) ) ) Net income $ Basic net income (loss) per common share Income from continuing operations $ (Loss) income from discontinued operations, net of tax ) ) ) Net income $ Diluted net income (loss) per common share Income from continuing operations $ (Loss) income from discontinued operations, net of tax ) ) ) Net income $ Shares used in computing basic net income (loss)per common share Shares used in computing diluted net income (loss)per common share 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, (In thousands) Net income $ Other comprehensive income, net of tax: Foreign currency translation 28 ) ) ) Comprehensive income $ Division Results (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In thousands) Net sales SLPE $ High Power Group SL-MTI RFL Net sales Income from operations SLPE High Power Group SL-MTI RFL Unallocated Corporate Expenses ) Income from operations Other income (expense): Amortization of deferred financing costs ) Interest income 1 - 4 1 Interest expense (8 ) Other gain (loss), net - - Fire related gain - - - Income from continuing operations before income taxes $ 4 Supplemental Non-GAAP Disclosures EBITDA and Adjusted EBITDA (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In thousands) Income from continuing operations $ Add (deduct): Interest income (1
